Citation Nr: 1342111	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-40 048	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  


REPRESENTATION

Appellant (the Veteran) is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to April 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the RO in St. Paul, Minnesota.

In September 2012, the Board remanded this appeal to fulfill the Veteran's request for a Board hearing.  In March 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and he accepted such hearing in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

In the introduction to the September 2012 remand, the Board referred several claims to the RO for appropriate action.  An October 2012 RO notation indicates that the claims are being separately developed by the RO in a temporary claims file.  

The Veteran submitted additional medical records after the most recent supplemental statement of the case and included a waiver of his right to have those records considered initially by the RO.  

In a March 1977 rating decision, the RO denied claims of entitlement to service connection for a head injury, identified as laceration residuals, and a "nervous condition" identified as hysterical personality.  In Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  

In this case, as there was no diagnosis of PTSD or any other acquired psychiatric disability at the time of the previous final decision, the various psychiatric diagnoses since that denial cannot constitute a different diagnosed disease or injury.  Moreover, the prior claim was for head injury residuals and not for headaches.  As to that issue, the current claim also includes a secondary service connection theory of etiology, which was not considered previously.  Accordingly, the Board has adjudicated these claims on the merits and not as applications to reopen the prior claims.  There is no prejudice to the Veteran here, as the RO adjudicated the claims on the merits in the February 2012 statement of the case. 

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  With the exception of headaches associated with service-connected sinusitis, a disability manifested by headaches is not etiologically related, either by causation or aggravation, to service, or to any service-connected disability.

2.  A diagnosis of PTSD is not etiologically related to a confirmed in-service stressor or to any service-connected disability.  

3.  The Veteran does not have a psychosis.  

4.  No current acquired psychiatric disability was superimposed upon a personality disorder by service.

5.  No current acquired psychiatric disability is etiologically related, either by causation or aggravation, to service, or to any service-connected disability.  



CONCLUSIONS OF LAW

1.  Headaches not associated with sinusitis were not incurred in or aggravated by service and are not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  An acquired psychiatric disability other than PTSD was not incurred in or aggravated by service; an acquired psychiatric disability other than PTSD is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Headaches

In a November 2010 rating decision, service connection was granted for sinusitis.  The rating criteria for sinusitis specifically include any headaches associated with sinusitis, and the current 10 percent rating assigned for sinusitis specifically contemplates headaches as a symptom of sinusitis.  Therefore, headaches associated with sinusitis are already service connected and there remains no question of law or fact to be resolved by the Board on the matter of headaches associated with sinusitis.  

However, the Veteran has also been found to have headaches that are related to non service-connected disabilities, such as a neck disability.  Indeed, the medical opinion evidence in this case has related the headaches reported by the Veteran primarily to his non service-connected neck disability.  In March 2012 VA examination report, the Veteran was diagnosed with cervicalgia manifested by constant headaches on the sides and back of the neck extending to the ears.  The examiner found that this condition was less likely than not related to service, but was likely secondary to the Veteran's chronic neck disability.  

Similarly, a May 2012 VA opinion was obtained which concurred with the finding of the March 2012 examiner that the Veteran's headaches are more likely related to the neck problem than to a service-connected disability such as sinusitis.  The rationale was based on the Veteran's history of degenerative cervical spine changes, chronic muscle pain, and surgery.  

The May 2012 VA opinion also addressed another contention of the Veteran, that his headaches are related to his service-connected tinnitus.  In finding that the headaches were most likely related to a neck disability, the VA physician also specifically opined that headaches are not at least as likely as not related to tinnitus.  

The Board reiterates that service connection is not in effect for a neck/cervical spine disability.  Indeed, the Veteran specifically withdrew his appeal of entitlement to service connection for a neck disability in a VA Form 21-4138 signed by him and received at the RO in September 2010.  That issue is not before the Board on appeal.  

Thus, to the extent of current headaches which have been clinically associated with the non service-connected neck disability, the essential criteria for service connection on a secondary basis are not met.  

In addition, the Veteran has related his headaches directly to service.  He maintains that headaches are related to a head injury during service.  He alternatively argues that headaches originating from a childhood head injury were aggravated during service.  

Regarding the aggravation theory, the service treatment records do not include a copy of the Veteran's service entrance examination.  Service entrance examinations are typically performed upon entry into active duty.  The Board assumes that an examination was in fact conducted because the record does contain a report of medical history at service entrance.  These reports are usually completed at the same time as the service entrance examination is conducted.  The presumption of soundness attaches except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

While the report of medical history at service entrance contains a notation of a childhood head injury, the presumption of soundness must still attach, as the mere notation of a history of pre-service conditions recorded at the time of the examination does not constitute a notation of such conditions at the time of the examination.  38 C.F.R. § 3.304(b)(1).  

Thus, in the absence of the service entrance examination or a concurrent finding that there was some abnormality found at service entrance, the Board finds that the Veteran was in sound condition regarding headaches.  

Service treatment records reveal treatment for a laceration of the head on February 20, 1972, apparently following a car accident.  The laceration was cleaned with pHisoHex, and 3 sutures were placed.  The sutures were removed 4 days later.  There is no further treatment for the head laceration and no report at any time during service of headaches.  

At service separation in March 1973, the Veteran's head was clinically normal.  Significantly, the Veteran responded "no" to the question whether he had a history of frequent or severe headaches.  This is highly probative evidence against any asserted causation or aggravation of headaches during service.  

Thus, while the Veteran was in sound condition regarding headaches at entry into service, and while he sustained a laceration to the head during service, the Veteran was examined and found to be clinically normal regarding the head at service separation.  This is probative evidence that there was no disability manifested by headaches present at service separation. 

The Board notes that the Veteran reported in the November 2007 claim that he sustained a nose fracture while boxing in the service.  He did not specifically relate the onset or worsening of headaches to this injury.  However, in a May 2010 submission, the Veteran asserted that, "[a]ll someone has to do is look at my nose and they would discern I have suffered from a broken nose in the past."  The Veteran asserted that numerous claimed conditions, including headaches, resulted from "the fact I was 'beat up on' as a boxer."  

The Board finds that the reference to a nose fracture while boxing in service is inaccurate.  The only reference of any kind to boxing in the service treatment records appears in a September 29, 1972 clinical record where the Veteran reported chest pain since boxing last evening.  There is no reference to a fractured nose.  In the context of a record demonstrating that the Veteran sought treatment for other injuries resulting from boxing, the Board finds that a nose fracture, had it occurred, would reasonably be expected to have been reported and treated.  While the Veteran is certainly competent to report a boxing injury, the Board finds that his account is inconsistent with the service records and is inaccurate.

Also significant, the report of medical history at service entry refers to a history of a nose fracture, placing onset of the fracture prior to service.  While the issue of entitlement to service connection for a nose fracture is not on appeal, the Board addresses it here solely to address the Veteran's implication that his headaches stem directly from a boxing injury that also affected his nose.  The Board reiterates that the presumption of soundness attaches regarding all diseases and injuries as there is no service entrance examination of record; however, in determining the credibility of the Veteran's account of having sustained a significant injury manifested by headaches while boxing, the service treatment records are significant evidence weighing against this assertion.  The Board finds that the Veteran's assertion as to sustaining a nose fracture during a boxing match in service is simply not supported by the service treatment records, which show only a single reference to boxing, at which time there is only complaint of chest pain, and which show normal clinical findings for the nose and head at service separation, as well as the Veteran's contention at separation that he had no history of frequent or severe headaches.  

Also significant, after service in November 1976, the Veteran filed a claim noting the in-service laceration and then-current headaches.  He did not mention a boxing injury or fractured nose in this claim.  These assertions have only surfaced in the context of the current claim.    

In addition, the Veteran informed a VA examiner in June 2010 that he had two head injures involving loss of consciousness prior to service.  During one incident, he was unconscious for more than a day.  He also informed that examiner that, while boxing in the military, he never suffered a knock out or loss of consciousness.  Thus, the Veteran contradicted his earlier assertion.  The June 2010 VA examiner opined that, based on the service treatment records, a traumatic brain injury in service was unlikely.  

Again, the Veteran is presumed to have been in sound condition at service entry as to headaches, notwithstanding his report of any pre-service head injuries.  However, the medical record also demonstrates, as discussed, no report of headaches at service separation.  

The Veteran has also suggested that current headaches are related to an incident where he experienced discomfort after descending in an aircraft.  A September 23, 1972 entry reveals the chief complaint of sinus problems with acute onset of pain over the right eye greater than the left eye following airplane descent.  The diagnosis was paranasal sinusitis.  There is no diagnosis associated with this incident other than the already service-connected sinusitis.  To the extent the Veteran relates headaches to this incident, the Board finds that they are fully contemplated in the already service-connected sinusitis.

The Veteran reported to the June 2010 VA examiner that he continued boxing after service, including several professional fights, up until the early 1980s.  He reported no loss of consciousness during these fights.  He also reported working as a movie stunt man after service, which resulted in several musculoskeletal injuries.  He reported a motorcycle accident in November 2005 which involved hitting his head, but with no loss of consciousness.  He reported that, in April 2006, he was thrown from his bicycle and was unconscious for several minutes.  

The Board notes that there is no medical opinion that purports to relate any current disability manifested by headaches, directly to an injury or disease in service or to any service-connected disability.  Indeed, a March 2012 VA examiner was asked specifically to opine on this question, and related the headaches instead to the non service-connected neck disability.  

An addendum opinion was obtained in April 2012 at which time a reviewing physician agreed that headaches are less likely as not caused by or the result of service.  The rationale was the lack of treatment for headaches during service and the Veteran's negative notation of headaches at service separation.  The examiner reasoned that the typical pattern for headaches due to trauma is for them to be symptomatic right after the event as opposed to years later.  

A May 2012 addendum expands on the prior opinions to include aggravation.  The addendum opinion is that the Veteran's headaches are not at least as likely as not due to or aggravated by the service-connected tinnitus or sinusitis.  The physician also agreed with the opinions linking the headaches to the non service-connected neck disability.  Thus, the medical opinion evidence overwhelmingly links the Veteran's current headaches to a non service-connected disability notwithstanding the acknowledged fact that service connection is in effect for headaches associated with sinusitis.

Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and although establishing the etiology of headaches may in some cases be capable of lay observation, where as here, there are multiple possible etiologies for headache symptoms, the Board finds that establishing the etiology of headaches falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board emphasizes that the headaches associated with the Veteran's sinusitis are service connected, notwithstanding opinions that he does not experience significant headaches related to sinusitis.  These are and must be considered in establishing the disability rating for sinusitis.  However, the criteria necessary to establish service connection for headaches associated with any other disability or cause are not met.  

Accordingly, service connection for headaches not associated with sinusitis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Psychiatric Claims

The Veteran is seeking service connection for PTSD on the basis that it was incurred in or aggravated by service.  He alternatively maintains that a current acquired psychiatric disability other than PTSD was incurred in service or was incurred or aggravated on a secondary basis by his service-connected tinnitus.

Regarding the PTSD claim, the Board finds that, while the record does contain a current diagnosis of PSTD, it is not based on any in-service stressor.  Rather, it is based on the Veteran's account of childhood sexual trauma.  Indeed, the Veteran has not identified a specific verified or verifiable stressor related to the military.  

In his hearing testimony, the Veteran expressed uncertainty as to what in-service event might have been a PTSD stressor.  He noted his perception of having been lied to by a recruiter to induce him to enlist.  On December 2010 correspondence, the Veteran also referred to enlistment lies.  He also reported this to a VA examiner in January 2011.  To the extent that these assertions are true, the actions of his recruiting officer manifestly occurred prior to service.  He also reported to the January 2011 examiner that he was upset during service when his requests for recreation equipment were denied, and the examiner found that this event was not sufficient to constitute a PTSD stressor.  Indeed, the examiner found that no in-service incident was associated with a PTSD diagnosis, and that the only PTSD diagnosis was based on the noted childhood stressor.  

The Board emphasizes that the presumption of soundness is not raised regarding a finding that the diagnosis of PTSD is based on a pre-service event.  The Board is not suggesting that the Veteran had PTSD when he entered service or that he must have had PTSD at entry into service for the diagnosis to now be linked to a pre-service event.  VA regulations clearly contemplate remote onset of PTSD at some point after the occurrence of a stressor.  The Board acknowledges that the Veteran is presumed to have been psychiatrically sound at service entrance.  Nevertheless, a current diagnosis of PTSD has been related by competent evidence to a pre-service stressor.  

The Veteran has also suggested that he had PTSD prior to service and that this was aggravated by the events of service.  As noted above, the Veteran is presumed to have been in sound condition at service entrance notwithstanding the lack of a service entrance examination report.  While the Veteran is competent to describe his symptoms, he is not competent to provide a pre-service PTSD diagnosis.  Thus, as PTSD did not predate service, there could have been no aggravation by service.  On this point, the findings of the January 2011 VA examiner are also pertinent.  The examiner found no event in service that was sufficiently stressful to satisfy the diagnostic criteria for PTSD.  The Board also notes that the normal psychological findings at service separation provide evidence that weighs against any aggravation of PTSD by service, to the extent it may have existed.  

Regarding a current disability other than PTSD, the Veteran has been diagnosed with an acquired psychiatric disability other than PTSD.  The diagnoses include depressive disorder, adjustment disorder, anxiety disorder, and bipolar disorder, as well as executive dysfunction due to multiple traumatic brain injuries.  The Veteran has also been diagnosed with a personality disorder.  

The evidence pertinent to service establishes no acquired psychiatric disability or mental/cognitive disability at that time; however, there is evidence of a personality disorder in service.  Service treatment records include a March 1, 1972 orthopedic clinic note recording the Veteran's complaint and treatment for minimal cervical sprain magnified by a hysterical personality.  The examiner suggested as a treatment plan to support him, assure him once more that nothing is seriously wrong, and prepare for growth of thick chart on him as time passes.  

The Veteran was subsequently treated on December 18, 1972, at which time he reported feelings of anxiety and depression, as well as career dissatisfaction, with no intention to return to "Cold Bay," which was his duty assignment.  The diagnostic impression was most likely character disorder.  

A March 15, 1973 entry refers to a November 1972 finding of antisocial personality diagnosed in December 1972.  

At separation from service in March 1973, the Veteran was found to be psychiatrically and neurologically normal.  

Thus, while symptoms such as depression and anxiety were noted in service, these were attributed to a personality disorder, variously diagnosed.  

Personality disorders are not diseases or injuries within the meaning of the law.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2013).  

Here, the only diagnoses during service were personality disorders.  There was no diagnosis of a superimposed psychiatric disorder.  Moreover, the Veteran was psychiatrically normal at service separation.  This is probative evidence against the existence of any psychiatric disorder that was superimposed upon a personality disorder by service.  

This leaves the current diagnoses, including depressive disorder, adjustment disorder, pain disorder, anxiety disorder, and bipolar disorder, as well as cognitive dysfunction.  The Board notes that the Veteran has not been diagnosed with a psychosis.  As such, the presumption of service connection for psychoses that become manifest within 1 year of service separation is not applicable.  38 C.F.R. §§ 3.307, 3.309.  

After service, the Veteran filed a claim in November 1976, at which time he described mental problems and mental pain, but generally described his difficulty with maintaining employment, relationship problems, and problems getting by financially.  That claim was denied based on no psychiatric diagnosis in service or concurrent with the claim.  

The Veteran reported in a June 2010 mental health note that he had been hospitalized for psychiatric reasons in 1995, but was unable to say why.  

The Veteran reported to a VA examiner in January 2011 that he was briefly an in-patient at a mental treatment facility after getting out of the service and was diagnosed with a character and behavior disorder.  He could not recall the details of where he was hospitalized or for how long.  

The Veteran has throughout the period of this appeal been treated for psychiatric mental diagnoses; however, there is no medical evidence that purports to relate any such diagnosis to service.  A medical opinion was obtained in January 2011 regarding etiology.  A complete psychological examination was conducted at that time and the examiner diagnosed mood disorder NOS and PTSD related to childhood sexual abuse.  The examiner opined that the Veteran's mental health symptoms are less likely than not a result of his time in the service.  The rationale was that, when discussing triggers for his mood symptoms, the Veteran primarily related these to childhood issues and the Veteran's difficulty adjusting to his physical health and medical complaints.  

A supplemental opinion was requested and obtained from the same examiner in December 2011, at which time he opined that it is less likely than not that the Veteran's mood disorder was due to or aggravated by his service-connected conditions of sinusitis and tinnitus.  The examiner noted that the majority of the Veteran's symptom picture appeared to be related to non service-connected disabilities.  

Regarding the diagnosis of executive dysfunction due to multiple traumatic brain injuries, the Board reiterates its finding above, based in part on the June 2010 VA opinion, that while the Veteran has reported numerous head injuries throughout his life, the Veteran did not sustain a traumatic brain injury while in the service.  

The June 2010 opinion also provides probative evidence against the potential applicability of a prospective amendment to VA regulations governing determinations of secondary service connection for certain disabiities associated with traumatic brain injuries.  The list of these disabilities includes depression, if manifest within 3 years of a moderate or severe traumatic brain injury, or within 12 months of a mild traumatic brain injury.  38 C.F.R. § 3.310 (effective January 16, 2014).  Here, the weight of the evidence demonstrates that there was no traumatic brain injury of any magnitude in service.  

While the Veteran asserts generally that a current psychiatric disability is related to service, his assertion and belief are not competent evidence on this point.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of a psychiatric disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the Board concludes that no current acquired psychiatric disability, to include PTSD, is related to service, whether directly or secondarily, whether through causation or aggravation.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran has not asserted that there is any deficiency with the notice sent to him in March 2008, May 2010, or August 2010.  The Board finds that this notice was adequate.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.  The RO certified that it had contacted the Social Security Administration regarding disability records and had been notified by that agency that the Veteran's records had been destroyed. 

In addition, the Veteran was afforded VA examinations to address the etiology of the claimed headaches and psychiatric disability.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer must also suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran's symptomatology and assertions as to etiology were discussed in detail, and testimony concerning his symptoms and service history was elicited.  The Veterans Law Judge asked the Veteran to elaborate on his testimony regarding his perceived association of headaches with tinnitus.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for headaches not associated with sinusitis is denied.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability other than PTSD is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


